Citation Nr: 1646746	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected diabetes mellitus type 2 and low back disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic low back pain syndrome with multilevel degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with spinal stenosis (hereinafter low back disability).

3.  Entitlement to an earlier effective date for the grant of service connection for low back disability.

4.  Entitlement to an initial compensable rating for service-connected erectile dysfunction (ED).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from December 18, 2009 to July 7, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2013 rating decisions of the New York, New York Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for low back disability, rated 10 percent from May 27, 2008 and for ED, rated 0 percent from July 8, 2011.  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran has filed a separate claim seeking a TDIU rating based, in part, on the low back disability for which he currently seeks a higher rating.  As such, the Board takes jurisdiction over that matter as part and parcel of the increased rating claim on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, it is important to note that until December 17, 2009, the Veteran was working full-time as a policeman.  Thereafter, the RO granted a TDIU rating from July 8, 2011.  Therefore, the periods prior to December 17, 2009 and from July 7, 2011 onwards are moot, and only the time between such dates may be considered by the Board.

In addition, the Veteran filed a June 2013 notice of disagreement (NOD) with a denial of service connection for a psychiatric disability issued earlier that month.  However, that claim was then granted in August 2015, and is no longer on appeal.  Similarly, he filed a June 2014 NOD appealing the effective date assigned with a grant of service connection for coronary artery disease.  However, after January 2016 statements of the case (SOCs) were issued addressing that appeal and the rating for erectile dysfunction currently before the Board, he filed a February 2016 substantive appeal explicitly limiting his appeal to the matter involving erectile dysfunction; thus, the effective date for coronary artery disease is also not before the Board at this time.

The issues of service connection for a left foot disability, increased ratings for ED and low back disability, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not shown to be productive of penis deformity.

2.  VA received a claim seeking service connection for a low back disability on October 17, 2000 that was denied in a January 12, 2002 rating decision.

3.  On January 29, 2002, VA received an NOD appealing the January 2002 rating decision; VA reconsidered that matter in June 20, 2002, but failed to issue an SOC to afford the Veteran an opportunity to perfect an appeal in that matter; thus, the January 2002 rating decision did not become final and remained pending.

4.  The Veteran's service-connected low back disability first manifested itself under all facts found on January 10, 2000.


CONCLUSIONS OF LAW

1.  An initial compensable rating for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.115b, Diagnostic Codes (Codes) 7520-22 (2015).

2.  An earlier effective date of October 17, 2000 is warranted for service-connected low back disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the Veteran an earlier effective date for low back disability, there is no reason to belabor the impact of the VCAA on that matter; any notice or duty to assist omission is harmless.

The Veteran's appeal seeking a higher rating for ED is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Notably, the Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  While the Board notes that several years of treatment records may not be in the record, the Veteran himself has indicated these records have been destroyed, and when asked if he wished VA to obtain these records for him, he declined.  Moreover, as discussed further below, to the extent that the Veteran's erectile dysfunction claim is being denied, the Veteran himself does not substantively contend that he meets the criteria for a higher rating.  Any further development would be largely fruitless, as it is highly unlikely to affect the material outcome in that matter.  The Veteran was examined in conjunction with this claim in June 2015; the report of that examination describes his ED in sufficient detail to allow for application of the relevant rating criteria.  The Veteran has not alleged that any other pertinent evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Erectile Dysfunction

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptoms where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptoms justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As an initial matter, the Board notes the Veteran has already been awarded special monthly compensation (SMC) based on loss of a creative organ under 38 U.S.C.A. § 1114(k).  Therefore, this discussion will focus solely on the appropriate schedular rating.

The Veteran's erectile dysfunction is currently rated under Code 7522 by analogy as penis deformity with loss of erectile power, which provides for a single 20 percent rating.  However, the Veteran's disability is rated 0 percent under that rating because it does not meet the criteria for the compensable rating described therein.  See 38 C.F.R. § 4.31.  In order to warrant a compensable rating, the Veteran must show that his erectile dysfunction is also paired with some deformity of the penis.

However, the Veteran simply makes no such allegation, and there is no evidence in the record which suggests penis deformity.  On June 2015 VA examination, the Veteran said he was able to achieve some erections, but not adequately enough for sexual activities.  He did not report any deformity and none was found on examination.  At the August 2016 hearing, the Veteran explicitly denied penis deformity.  

While the Board has considered that Codes 7520 and 7521 also relate to the penis, they provide for 100 and 30 percent ratings for removal of half or more of the penis and removal of glans, respectively.  There is no plainly no evidence or allegation that any part of the Veteran's penis has been removed.  Therefore, ratings under such Codes would be wholly inappropriate.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptoms and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's ED manifests as a loss of erectile power without deformity or surgical intervention.  These symptoms match the symptoms upon which the relevant code in the VA rating schedule for this condition is based.  Therefore, the Board finds that the associated symptoms and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, any alleged interference with employment is being contemplated in his claim for TDIU, and he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against finding his erectile dysfunction is productive of symptoms or impairment approximating the disability picture contemplated by compensable ratings under the applicable rating criteria, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.

Earlier Effective Date (Low Back)

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

Here, VA received an original claim seeking service connection for a low back disability on October 17, 2000.  That claim was denied in a January 2002 rating decision.  Later that month, VA received correspondence explicitly designated as a "notice of disagreement" with the January 2002 denial.  Subsequently, the RO again denied service connection for a low back disability in June 2002, but no action was taken to issue a statement of the case (SOC) and allow the Veteran an opportunity to perfect the appeal he had already timely initiated.  Years later, the Veteran filed another claim of service connection for a low back disability, and the RO adjudicated it as a claim to reopen.  A September 2010 rating decision reopened and granted the underlying claim, assigning a 10 percent rating from May 28, 2008, the date the "claim to reopen" was received.  However, the January 2002 rating decision never became final and remained pending.  Consequently, the September 2010 grant of service connection was with respect to an original claim of service connection rather than a claim to reopen, and the date of claim in this analysis is the date the original claim was received, October 17, 2000.

Therefore, what must now be resolved is when the Veteran's entitlement to service connection for the low back disability on appeal arose.  In making that determination, McGrath v. Gober, 14 Vet. App. 28, 35 (2000) directs that the Board must determine when the service-connected disability manifested itself under all of the facts found.  Here, the medical evidence shows that the Veteran has had a long history of low back disability.  The earliest record of such is a January 10, 2000 VA MRI report that documents diffuse degenerative disk and facet disease, superimposed shallow central and right posterolateral disk herniations, L5-S1 small central disk herniation, and T10-11 suspect left parasagittal disk herniation.  Notably, the service-connected low back disability explicitly includes "multilevel degenerative disk disease and degenerative joint disease of the lumbar spine."  As such, the Board finds that the evidence clearly demonstrates the Veteran's service-connected low back disability first manifested itself well before he first filed his claim of service connection in October 17, 2000.  Thus, the law directs that the effective date for the grant of service connection must be the date the claim was received.

To that extent, the Board resolves all remaining reasonable doubt in the Veteran's favor as required by 38 C.F.R. § 3.102, and finds that an earlier effective date of October 17, 2000 is warranted for the grant of service connection for service-connected low back disability.


ORDER

A compensable initial rating for service-connected erectile dysfunction is denied.

An earlier effective date of October 17, 2000 for chronic low back pain syndrome with multilevel DDD and DJD of the lumbar spine with spinal stenosis is granted.

REMAND

First, the Board notes that the Veteran has not been afforded an examination in conjunction with his claim of service connection for a left foot disability.  However, the evidence in the record clearly shows he has been diagnosed and treated for left foot drop and neuropathy during the pendency of this appeal, and the United States Court of Appeals for Veterans Claims has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, he has alleged that it is either secondary to his low back disability or diabetes mellitus (both of which are service-connected) or directly to a back injury in service (which is documented in his STRs and has been conceded by the RO in granting service connection for a low back disability).  As such, the low threshold for determining when VA must provide an examination has been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran was last examined in conjunction with his claim seeking a higher rating for low back disability in May 2015, and since then, he has provided sworn testimony suggesting his low back disability has worsened.  Specifically, he alleged that he now experiences pain rated 10/10 most of the time (whereas previously he reported it as 8/10 most of the time) and that he has been confined to his bed (suggesting incapacitating episodes of intervertebral disc syndrome (IVDS), which were not previously noted on any back examination).  To that end, the Board also notes that the fact that his previous examiners have all found no evidence of IVDS despite the fact that he has well-documented DDD (clearly indicating disc disease and pathology) is facially inconsistent and begs clarification.  In light of the above, the Board finds a contemporaneous examination is needed.

The Board also notes that the Veteran has filed a separate claim seeking a TDIU rating that was claimed, in part, to be due to his low back disability for which a higher rating is sought.  Thus, under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), the Board assumes jurisdiction over that matter as part and parcel of the increased rating claim currently on appeal.  However, as that matter is inextricably intertwined with the low back claim, adjudication thereof must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his low back disability or a left foot disability.  Specifically, the AOJ should conduct (for the sake of completeness) an exhaustive search for VA or private records dated between 1969 and 1988 related to a left foot or low back disability.  If such records cannot be secured, the AOJ should document for the record the scope of its search and the reason for unavailability.

2. Then, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the nature and likely cause of his claimed left foot neurological disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner must opine whether it is at least as likely as not (a 50 percent or better probability) that:

a. the Veteran's documented left foot drop/neuropathy is caused or aggravated by his service-connected chronic low back pain syndrome with multilevel DDD and DJD of the lumbar spine with spinal stenosis; or '

b. the Veteran's documented left foot drop/neuropathy is either caused or aggravated by his service-connected diabetes mellitus, type 2; or 

c. the Veteran's documented left foot drop/neuropathy is related to the documented back injury in service after being struck by a truck.

The examiner must provide complete rationale for all opinion provided, citing to supporting factual evidence and medical literature or principles as necessary.

3. The Veteran should also be scheduled for an orthopedic examination to determine the current severity of his service-connected low back disability.  The entire record must be reviewed in conjunction with the examination and all tests or studies deemed necessary must be completed.  The examiner must describe all findings and features needed to apply the relevant rating criteria.  Specifically, the examiner must report the results of active and passive range of motion studies (to include any functional loss or impairment due to subjective factors).  The examiner should also note whether there is pain on weight-bearing and nonweight-bearing, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the spine If ankylosis is found, the examiner should note the sections affected (i.e., cervical or thoracolumbar) and the severity (i.e., favorable or unfavorable).

The examiner must also opine whether the Veteran has incapacitating episodes of IVDS.  If the Veteran is found not to meet the criteria for IVDS, the examiner must explain that finding, and reconcile it with the clear documentation of existing lumbar disc disease and pathology.  

The examiner should also discuss the effect the Veteran's low back disability is expected to have on his ability to work, specifically noting the types of work that would remain feasible despite low back disability, and those that would be precluded entirely by such disability.

The examiner must provide complete rationale for all opinions provided, citing to supporting factual evidence and medical literature or principles as necessary.

4. The AOJ should then conduct any additional development deemed necessary (i.e., obtaining additional opinions regarding effects of other service-connected disabilities on employability, if indicated) review the record, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


